Filed Pursuant to Rule 433 Registration Statement No. 333-171806 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES E FLOATING RATE SENIOR NOTES DUE JUNE 20, 2018 FINAL TERM SHEET DATED JUNE 13, 2013 Issuer: Royal Bank of Canada (“Royal Bank”) Security: Floating Rate Senior Notes due 2018 Expected Ratings: Aa3/AA-/AA (Moody’s / S&P / Fitch) Currency: US Dollars Size: Security Type: Senior Global Medium-Term Notes Maturity: June 20, 2018 Interest Rate Index: Three-Month LIBOR Re-offer Spread to Index: +45 basis points Price to Public: 100% of face amount Proceeds (Before Expenses) to Issuer: $19,980,000 (99.90%) Day Count Convention: Actual/360 Interest Payment Dates: March 20, June 20, September 20 and December 20 of each year, commencingSeptember 20, 2013 Business Day: New York and London Reset Frequency: Quarterly Payment Frequency: Quarterly Trade Date: June 13, 2013 Settlement Date: June 20, 2013 (T+5) Denominations: $1,000 x $1,000 CUSIP: 78008S3M6 Bookrunner: J.P. Morgan Securities LLC Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov.
